Case: 20-50550     Document: 00516236826         Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 14, 2022
                                  No. 20-50550
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Michel Chavez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-191-2


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jason Michel Chavez was convicted of crimes involving drugs and
   firearms. He was sentenced to consecutive terms of imprisonment and
   concurrent terms of supervised release. He appeals the district court’s
   application of a two-level enhancement and imposition of discretionary
   conditions of supervised release. We affirm in part and vacate in part.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50550     Document: 00516236826           Page: 2   Date Filed: 03/14/2022




                                    No. 20-50550


                                          I.
          The Midland Police Department began investigating the drug
   trafficking activities of William Rockhold in June 2019. Having made several
   controlled purchases of methamphetamine from Rockhold during the
   investigation, the police obtained a search warrant for his apartment. On
   August 1, 2019, they placed the residence under surveillance when they
   learned from a confidential source that Rockhold’s source of supply was on
   his way to deliver methamphetamine to Rockhold. They observed Chavez
   arrive in a pickup truck and enter the residence, carrying a small bag.
   Believing that Rockhold’s source of supply had arrived, the detectives
   executed the search warrant.
          Inside the apartment they found a rifle in Rockhold’s bedroom closet
   and a pistol inside a camouflage bag in his bedroom. A search of Chavez’s
   truck revealed a holster and ammunition that matched the pistol found in the
   bedroom and empty plastic bags. Chavez was taken to the police station for
   questioning.
          At the station, Chavez consented to an interview. The officers
   detected no signs that he was intoxicated or impaired. He initially denied any
   involvement in drug transactions, and the agents told him that he could help
   himself if he provided them information. Eventually he stated that while he
   did not directly provide drugs to users, he functioned as a middleman,
   facilitating methamphetamine deals between his source of supply, who he
   knew only by a nickname, and Rockhold. He also said that he had given
   Rockhold the rifle found in the apartment to hold as collateral for money he
   had borrowed from Rockhold.         Chavez was charged on two counts:
   (1) conspiracy to distribute and possess with intent to distribute 50 grams or
   more of actual methamphetamine and (2) knowing possession of a firearm in
   furtherance of a drug trafficking crime.




                                         2
Case: 20-50550      Document: 00516236826          Page: 3   Date Filed: 03/14/2022




                                    No. 20-50550


          At his trial, Chavez elected to testify and by then his story had
   changed. He said he had obtained methamphetamine from Rockhold but had
   never supplied Rockhold with methamphetamine. He denied any knowledge
   of the rifle found in the apartment. He also testified that he had been using
   methamphetamine approximately one hour before arriving at Rockhold’s
   apartment and thus had no recollection of detectives searching Rockhold’s
   apartment or of his interview at the station. Although he maintained he had
   no memory of the interview, he stated that he told the agents—only in order
   to help himself—that he served as a middleman in methamphetamine
   transactions. When the government proffered a photograph of Chavez,
   found on his cell phone, holding the rifle seized from Rockhold’s residence,
   he again denied any knowledge of the rifle and insisted that the picture
   depicted a different weapon.
          Following the jury trial, Chavez was convicted on both counts. The
   probation officer prepared a presentence report (“PSR”) and, reasoning that
   Chavez had committed perjury, assessed a two-level enhancement for
   obstruction of justice under § 3C1.1. In summarizing the law, the PSR stated
   that “the district court must make independent findings that the defendant
   willfully attempted to obstruct justice” before it can impose the adjustment.
   On the first count, based on a criminal history category of I and including the
   two-level enhancement for obstruction of justice, the PSR calculated a total
   offense level of 40 and a guideline imprisonment range of 292 to 365 months.
   On the second count, it calculated a 60-month consecutive term of
   imprisonment.     The PSR also recommended one special condition of
   supervisory release “[i]n addition to the mandatory and standard conditions
   of supervision adopted by the Court.” Chavez made no objection to the PSR.
          At sentencing, the district court confirmed that Chavez had reviewed
   the PSR and then adopted it without objection. The district court sentenced
   Chavez to consecutive terms of 292 months of imprisonment on the drug



                                         3
Case: 20-50550      Document: 00516236826             Page: 4   Date Filed: 03/14/2022




                                     No. 20-50550


   count and 60 months of imprisonment on the firearm count, followed by
   concurrent five-year terms of supervised release on each count. The district
   court did not orally pronounce any conditions of supervised release, but the
   written judgment included mandatory, standard, and special conditions of
   supervised release. Chavez filed a timely notice of appeal.
                                           II.
          Chavez advances two arguments on appeal. First, he contends that
   the district court’s application of the two-level enhancement for obstruction
   of justice was inappropriate because the district court adopted the PSR
   without making its own “independent findings that Chavez willfully
   attempted to obstruct justice or that his misrepresentations were made with
   specific intent to obstruct justice rather than as a result of confusion, mistake,
   or faulty memory.” Second, he asserts that the district court erred by
   including 17 standard conditions and two special conditions of supervised
   release in the written judgment when they were not orally pronounced at
   sentencing. We address each argument in turn.
                                                 A.
          We generally review a district court’s application of the Sentencing
   Guidelines de novo, but “factual findings, such as a finding of obstruction of
   justice, are reviewed for clear error.” United States v. Juarez-Duarte, 513
   F.3d 204, 208 (5th Cir. 2008). If, however, the defendant did not preserve
   his objection by raising it before the district court, we review only for plain
   error. United States v. Perryman, 965 F.3d 424, 427 (5th Cir. 2020), cert.
   denied, 141 S. Ct. 2524 (2021). Here, Chavez neither objected to the
   obstruction of justice enhancement nor argued before the district court that
   it should make independent findings. Accordingly, we review for plain error.
   To establish plain error, Chavez must show a clear or obvious legal error not
   subject to reasonable dispute that affected his substantial rights. Puckett v.




                                           4
Case: 20-50550        Document: 00516236826         Page: 5    Date Filed: 03/14/2022




                                     No. 20-50550


   United States, 556 U.S. 129, 135 (2009). We have the discretion to correct
   the error if he makes such a showing, but only if it “seriously affect[s] the
   fairness, integrity or public reputation of judicial proceedings.”            Id.
   (alteration in original) (quoting United States v. Olano, 507 U.S. 725, 736
   (1993)).
             Section 3C1.1 provides for a two-level enhancement if “(1) the
   defendant willfully obstructed or impeded, or attempted to obstruct or
   impede, the administration of justice with respect to the investigation,
   prosecution, or sentencing of the instant offense of conviction, and (2) the
   obstructive conduct related to [] the defendant’s offense of conviction and
   any relevant conduct.” U.S.S.G. § 3C1.1. The enhancement applies to
   perjury. U.S.S.G. § 3C1.1. cmt. n.4(B). “For purposes of § 3C1.1., a
   defendant commits perjury if he provides ‘false testimony concerning a
   material matter with the willful intent to provide false testimony, rather than
   as a result of confusion, mistake, or faulty memory.’” United States v. Smith,
   804 F.3d 724, 737 (5th Cir. 2015) (quoting United States v. Dunnigan, 507
   U.S. 87, 94 (1993)).
             It is preferable for the district court to make a separate and clear
   finding addressing each element of perjury, but a finding of obstruction “that
   encompasses all of the factual predicates for a finding of perjury” is
   sufficient. Dunnigan, 507 U.S. at 95. Nor must the sentencing court
   expressly find that the false testimony concerned a material matter so long as
   materiality is obvious. United States v. Perez-Solis, 709 F.3d 453, 470 (5th Cir.
   2013). Moreover, the district court “need not make factual findings on its
   own; it is sufficient for the court to adopt adequate findings in a [PSR].” Id.
   at 470.
             The PSR prepared by the probation officer and adopted without
   objection by the district court concluded that Chavez “willfully obstructed




                                           5
Case: 20-50550       Document: 00516236826         Page: 6   Date Filed: 03/14/2022




                                    No. 20-50550


   or impeded, or attempted to obstruct or impede, the administration of
   justice.” Noting that Chavez’s statements at trial directly contradicted his
   prior statements, the PSR concluded that the trial testimony “constituted
   perjury and represent[s] a willful attempt to obstruct or impede the
   administration of justice.”      Indeed, Chavez’s own testimony at trial
   conceded that his prior statements were contradictory, but he insisted that
   he had only made those statements to help himself.            And yet while
   rationalizing these statements he simultaneously maintained that he had no
   memory of making them. All this the PSR documented, and “the district
   court adopted the adequate factual findings set forth in the PSR, as it was
   permitted to do.” United States v. Johnson, 822 F. App’x 258, 262 (5th Cir.
   2020).
            Chavez argues on appeal that in his trial testimony he denied memory
   of the prior interview and did not state that he had previously confessed to
   middle-manning transactions to help himself.           But that assertion is
   undermined by the trial transcript. The transcript shows that, although he
   may not have used the precise words “middle-manning,” Chavez did testify
   at trial that he told the officers he would “introduce” Rockhold to people and
   that he “was just inventing things” to tell the officers so as to help himself.
   That exchange at trial is a perfectly reasonable foundation for the PSR’s
   conclusion that “[Chavez] testified he told agents he was ‘middle-manning’
   methamphetamine transactions to help himself.”
            Chavez also contends that his testimony regarding the rifle was
   immaterial because the indictment only charged him with possession of the
   pistol, and he had admitted to owning the pistol. That argument also fails
   because “material,” for purposes of § 3C1.1, refers to any “evidence, fact,
   statement, or information that, if believed, would tend to influence or affect
   the issue under determination.” U.S.S.G. § 3C1.1. cmt. n.6 (emphasis




                                          6
Case: 20-50550      Document: 00516236826          Page: 7    Date Filed: 03/14/2022




                                    No. 20-50550


   added).     Chavez’s duplicitous testimony about the rifle satisfies these
   criteria.
          Finally, Chavez asserts that the PSR itself indicated, by stating that
   the district court must make independent findings about willfulness before
   imposing the enhancement, that he was not required to object to the
   enhancement at sentencing. But we have expressly held that the district
   court need not make an explicit finding of willfulness. United States v. Miller,
   607 F.3d 144, 152 (5th Cir. 2010) (citation omitted). In adopting the PSR,
   the district court did all that was necessary. Accordingly, the district court
   did not reversibly err by applying a two-level enhancement for obstruction of
   justice.
                                              B.
          We now turn to Chavez’s challenge to the conditions of supervisory
   release. A defendant has a due process right under the Fifth Amendment to
   be present at sentencing. United States v. Diggles, 957 F.3d 551, 557 (5th Cir.
   2020) (en banc), cert. denied, 141 S. Ct. 825 (2020). That right implicates a
   pronouncement rule, which prevents a written sentence from imposing
   discretionary conditions of supervised release that were not orally
   pronounced at sentencing. Id. Thus, a district court must orally pronounce
   any condition of supervised release that is not already required to be imposed
   under 18 U.S.C. § 3583(d). Id. at 559.
          The written judgment here contained nine mandatory conditions, 17
   standard conditions, and two special conditions. Because the mandatory
   conditions largely mirror the conditions required by § 3583(d), mandatory
   conditions 1 to 8 did not require pronouncement and are not in dispute. But
   the 17 standard conditions, the ninth mandatory condition, and the two
   special conditions—to the extent they differ from the first mandatory




                                          7
Case: 20-50550        Document: 00516236826             Page: 8      Date Filed: 03/14/2022




                                         No. 20-50550


   condition 1—are not required by § 3583(d). As such, they are discretionary
   and did require pronouncement. Id. at 559.
            A district court satisfies the oral pronouncement requirement by
   notifying the defendant at sentencing what conditions are being imposed,
   thereby providing the defendant an opportunity to object. Id. at 560. The
   district court may do so by orally stating the conditions or by reference to a
   list of recommended conditions from a standing order or some other
   document, such as a PSR. Id. 560–63. But “the mere existence of such a
   document is not enough for pronouncement.” Id. at 561 n.5. The district
   court must ensure that the defendant had an opportunity to review that list
   with counsel and orally adopt it when the defendant is in court and can object.
   Id. at 560–63 & n.5; cf. United States v. Martinez, 15 F.4th 1179, 1181 (5th Cir.
   2021).
            The pronouncement requirement functions to provide the defendant
   notice of his sentence and an opportunity to object. Id. at 560. Our standard
   of review is thus affected by whether the defendant had opportunity to object
   and failed to do so.        We review for plain error if the defendant had
   opportunity to object and failed to do so. Id. at 563. But we review for abuse
   of discretion if the defendant did not have an opportunity to object. United
   States v. Bigelow, 462 F.3d 378, 381 (5th Cir. 2006). If the written judgment
   conflicts with what the district court pronounced at sentencing, the oral
   pronouncement controls. Diggles, 957 F.3d at 563 (citing United States v.
   Mireles, 471 F.3d 551, 558 (5th Cir. 2006)). The appropriate remedy in such
   a case is “remand to the district court to amend the written judgment to


            1
              The first special condition closely resembles the first mandatory condition.
   Further, the fourteenth standard condition resembles the seventh mandatory condition and
   is consistent with the district court’s pronouncement at sentencing that the defendant pay
   a mandatory special assessment.




                                               8
Case: 20-50550      Document: 00516236826          Page: 9    Date Filed: 03/14/2022




                                    No. 20-50550


   conform to the oral sentence.” United States v. Omigie, 977 F.3d 397, 406
   (5th Cir. 2020) (quoting Mireles, 471 F.3d at 557).
          Here, the district court adopted the PSR without objection after
   confirming that Chavez had reviewed it. The PSR proposed one special
   condition “[i]n addition to the mandatory and standard conditions of
   supervision adopted by the Court.” The government asserts that this
   reference to conditions “adopted by the Court” incorporates a district-wide
   standing order that sets forth the same standard conditions later included in
   Chavez’s written judgment. But the PSR did not specifically identify the
   standing order or include an appendix listing the challenged conditions. Cf.
   United States v. Medel-Guadalupe, 987 F.3d 424, 430 n.6 (5th Cir. 2021)
   (noting that special conditions were included in the PSR appendix and in a
   standing order which was reviewed by the defendant). And the district court
   never referred to the standing order or confirmed that Chavez had reviewed
   it with his counsel. Cf. Diggles, 957 F.3d at 561 n.5 (noting that “[a] document
   proposing conditions that a court orally adopts at sentencing may take a form
   other than the PSR” but the court must still “orally adopt the written
   recommendations when the defendant is in court”). Nor did the district
   court “confirm [Chavez’s] review of any document listing” the conditions
   at issue. United States v. Macedo-Benitez, 832 F. App’x 895, 896 (5th Cir.
   2021). More importantly still, the district court never stated that it was
   explicitly adopting the “standard conditions” recommended in the PSR,
   something Diggles clearly required. Diggles, 957 F.3d at 561 n.7 (noting that a
   defendant may object to conditions “when the court generally adopts the
   PSR” and “of course can object when the court adopts the conditions”).
   Accordingly, we are not persuaded that the district court satisfied the oral
   pronouncement requirement.
          To be sure, an oral pronouncement at sentencing that the Court is
   imposing “standard conditions” may be sufficient to reference a district



                                          9
Case: 20-50550     Document: 00516236826           Page: 10   Date Filed: 03/14/2022




                                    No. 20-50550


   court’s particular standing order listing such conditions. See Martinez, 15
   F.4th at 1181. But here, the PSR is ambiguous even with the benefit of
   hindsight. True, one could understand it to refer to the court’s standing
   order, especially if one knew that such an order existed. But this purported
   cross-reference includes no temporal terms indicating that these unspecified
   conditions had already been adopted by the court when the PSR was
   prepared, or that Chavez was ever informed of them. For that reason, one
   could just as reasonably understand “adopted by the Court” as a reference
   to additional conditions the court might choose to orally pronounce at
   sentencing. This is why an oral pronouncement at sentencing that the district
   court is imposing certain conditions—even those labeled “standard
   conditions”—is necessary.
          Our jurisprudence ensures that the pronouncement requirement “is
   not a meaningless formality” by insisting on giving the defendant notice of
   his sentence and providing him an opportunity to object. Diggles, 957 F.3d at
   560. An ambiguous cross-reference in the PSR is insufficient to satisfy the
   pronouncement requirement when the district court does not orally adopt
   the conditions recommended in the PSR at sentencing.
          The practice of this Circuit, both before and after Diggles, has been to
   remand pronouncement-error cases to the district court with instructions to
   amend the written judgment to reflect only the conditions orally pronounced
   at sentencing and those conditions which need not be pronounced. See, e.g.,
   United States v. Fields, 977 F.3d 358, 367 (5th Cir. 2020) (“The special
   condition was not included in the oral pronouncement and was omitted from
   the Presentence Report and its Addendum. It necessarily follows that the
   special condition must be stricken.”); United States v. Rivas-Estrada, 906
   F.3d 346, 351 (5th Cir. 2018) (remanding a case to the district court to amend
   its written judgment by removing unpronounced special conditions). “Our
   caselaw does not generally give the district court [a] second chance when it



                                         10
Case: 20-50550     Document: 00516236826            Page: 11   Date Filed: 03/14/2022




                                     No. 20-50550


   fails to pronounce a condition, even though conditions have salutary effects
   for defendants, victims, and the public.” Diggles, 957 F.3d at 563. Although
   we have recognized that remand without an opportunity to resentence
   constitutes a “stark remedy,” id. at 563 n.11, we are bound by the rule of
   orderliness to adhere to this practice. See, e.g., United States v. Traxler, 764
   F.3d 486, 489 (5th Cir. 2014). To depart from this remedy (i.e., to remand
   the case to the district court so that it may resentence Chavez and pronounce
   the previously unpronounced conditions), would require our court to take
   this matter en banc and alter its binding caselaw. See Diggles, 957 F.3d at 563
   n.11; Fields, 977 F.3d at 367.
          While we must remand with instructions to amend the judgment to
   exclude the unpronounced conditions, we note that in certain circumstances
   the district court may later modify and enlarge the conditions of supervised
   release. See 18 U.S.C. § 3583(e); FED. R. CRIM. P. 32.1(c). As long as the
   district court adheres to the procedural protections of these authorities, we
   see nothing that prevents the court from modifying Chavez’s conditions of
   supervised release to include the Western District’s standard conditions and
   the two special conditions that it previously did not pronounce. Cf. United
   States v. Parisi, 821 F.3d 343 (2d Cir. 2016).
          This court decided Diggles on April 29, 2020. Diggles clearly set forth
   proper procedure by which to satisfy the pronouncement requirement for
   conditions of supervised release at sentencing. But we continue to see cases
   where district courts purportedly failed to follow the clear mandate of
   Diggles. In the hope of avoiding repeated cases like this one, we reiterate the
   lessons of Diggles here:

              • A court is statutorily required to impose the conditions listed
                 in 18 U.S.C. § 3583(d). For these conditions—which are
                 sometimes called “mandatory conditions”—notice to a




                                          11
Case: 20-50550     Document: 00516236826           Page: 12    Date Filed: 03/14/2022




                                    No. 20-50550


                 defendant in the PSR and pronouncement at sentencing is
                 preferred. But because the Court is required to impose these
                 conditions by law, a failure to give notice and pronounce them
                 does not prevent a district court from imposing the § 3583(d)
                 conditions in a written judgment.
            • The district court must pronounce all other conditions—
                 whether labeled “standard” or “special”—at sentencing. The
                 surest way to abide by the pronouncement requirement is to
                 include the list of all such conditions in the PSR (including
                 those conditions sometimes labeled “standard” conditions or
                 listed in a standing order) and to explicitly state at sentencing
                 that the court is imposing the conditions recommended in the
                 PSR after confirming the defendant has read the conditions.
                 This ensures that the defendant has adequate notice and an
                 opportunity to object. To be sure, the district court need not
                 recite the entire list of what are often called “standard
                 conditions” at sentencing. Rather, stating something as simple
                 as “The Court imposes the standard conditions, as listed in the
                 PSR” or “as listed in the district court’s standing order” is
                 sufficient. We have recently held that if the PSR gives notice
                 that standard conditions are recommended, and the district
                 court pronounces that it is imposing the standard conditions,
                 the pronouncement requirement is fulfilled in a district that has
                 issued a standing order which provides notice to the defendant
                 of the standard conditions. See Martinez, 15 F.4th at 1181. It is
                 also advisable for the Court to orally impose any conditions
                 specific to the defendant that it is sentencing, along for reasons
                 for imposing such conditions, to avoid running afoul of the
                 articulation requirement.




                                         12
Case: 20-50550     Document: 00516236826           Page: 13   Date Filed: 03/14/2022




                                    No. 20-50550


          Particularly given the “stark remedy” that we must impose when a
   district court errs in pronouncing conditions, we hope and expect that district
   courts will adhere to these straight-forward procedures going forward.
                                        III.
          Chavez’s sentence is AFFIRMED in part and VACATED in part.
   On remand, the district court is instructed to amend the written judgment to
   conform to the oral pronouncement.




                                         13